DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16543109, filed August 16, 2019. Claims 1-20 are pending, and have been examined, and have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope, and are patentably distinct. The filing of a terminal disclaimer cannot 
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claim 1
Claim 1 of application 17274786


providing a simulation space comprising a domain that contains the source and the one or more structures;
simulating, by a computer, the field within the domain based at least in part on an operator acting on the field, with simulating further comprising: dividing the domain into a plurality of subdomains; designating a first iteration of the field;
determining a global residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solving for the field by solving for residual field behavior in a subset of the subdomains at each iteration;
wherein solving for residual field behavior in a subdomain of the subset comprises: 
the operator acting on a local residual field within an extended subdomain around the subdomain; and
where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended subdomain, beyond the 


providing a simulation space comprising a domain that contains the source and the one or more structures;
simulating, by a computer, the field within the domain based at least in part on an operator acting on the field, with simulating further comprising: dividing the domain into a plurality of subdomains; designating a first iteration of the field;
determining a global residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solving for the field by solving for residual field behavior in a subset of the subdomains at each iteration;
wherein solving for residual field behavior in a subdomain of the subset comprises:
the operator acting on a local residual field within an extended subdomain around the subdomain; and
where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended subdomain, beyond the 











Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Instant claim 2
Claim 1 of application 17274786

The computer implemented method of claim 1, wherein:
the operator is modified to include a loss; and
simulating further comprises one or more convergence cycles in which the modified operator acts on a modified residual field.

The computer implemented method of claim 1, wherein:
the operator is modified to include a loss; and
simulating further comprises one or more convergence cycles in which the modified operator acts on a modified residual field.

Identical words







Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 3
Claim 3 of application 17274786

The method of claim 1, wherein simulating further comprises:
using a Green’s Function method to solve for the local residual field when the subdomain is filled with uniform space;
using a slab-iteration method to solve for the local residual field when the 
using either a steady-state method with absorbing boundary conditions or a time-stop method, to solve for the local residual field when the subdomain is neither filled with uniform space nor has the one-dimensional asymmetry.


using a Green’s Function method to solve for the local residual field when the subdomain is filled with uniform space;
using a slab-iteration method to solve for the local residual field when the 
using either a steady-state method with absorbing boundary conditions or a time-stop method, to solve for the local residual field when the subdomain is neither filled with uniform space nor has the one-dimensional asymmetry.







Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 4
Claim 4 of application 17274786

The method of claim 3, wherein simulating further comprises applying the time-









Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 5
Claim 5 of application 17274786

 The computer-implemented method of claim 1, wherein the field is an electromagnetic field, a fluid flow field, a heat conduction field, a diffusion field or an electrostatic field.
  The computer-implemented method of claim 1, wherein the field is an electromagnetic field, a fluid flow field, a heat conduction field, a diffusion field or an electrostatic field.
Identical words







Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 6
Claim 6 of application 17274786

  The computer-implemented method of claim 1, wherein the field is an electromagnetic field
that satisfies the modified Maxwell’s equation:

    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale
and the one or more structures 



    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale

and the one or more structures comprises at least one waveguide or at least one transmission line.

Identical words







Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 7
Claim 7 of application 17274786

 The method of claim 1, wherein simulating further comprises the steps of:
a)    determining a new source based on operation of the operator on a current iteration of the field;

c)    ending simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scanning the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater than a second pre-set threshold;
e)    constructing the extended subdomain around the subdomain;
f)    solving for a local residual field within the extended subdomain;
g)    adding all of the local residual fields from the subset to provide a new estimate of the field;
h)    setting the current iteration of the field equal to the new estimate of the field; and
i) repeating steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.


a)    determining a new source based on operation of the operator on a current iteration of the field;

c)    ending simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scanning the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater than a second pre-set threshold;
e)    constructing the extended subdomain around the subdomain;
f)    solving for a local residual field within the extended subdomain;
g)    adding all of the local residual fields from the subset to provide a new estimate of the field;
h)    setting the current iteration of the field equal to the new estimate of the field;
and
i)    repeating steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold











Claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 8
Claim 8 of application 17274786

A non-transitory computer storage medium encoded with computer program instructions for determining a field generated from a source, the field interacting 
provide a simulation space comprising a domain that contains the source and the one or more structures;
simulate the field within the domain based at least in part on an operator acting on the field;
divide the domain into a plurality of subdomains; designate a first iteration of the field;
determine a residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solve for the field by solving for residual field behavior in a subset of the subdomains;
wherein solving for residual field behavior in a subdomain of the subset comprises: the operator acting on the residual field within an extended subdomain around the subdomain; and

where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended subdomain, beyond the 


provide a simulation space comprising a domain that contains the source and the one or more structures;
simulate the field within the domain based at least in part on an operator acting on the field;
divide the domain into a plurality of subdomains; designate a first iteration of the field;
determine a residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solve for the field by solving for residual field behavior in a subset of the subdomains;
wherein solving for residual field behavior in a subdomain of the subset comprises:
the operator acting on the residual field within an extended subdomain around the subdomain; and
where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended subdomain, beyond the boundary of the 









Claim 9 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 9
Claim 9 of application 17274786

  The non-transitory computer storage medium of claim 8, wherein:
the operator acting on the residual field is modified to include a loss; and causing the computer to 


the operator acting on the residual field is modified to include a loss; and causing the computer to simulate the 








Claim 10 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 10
Claim 10 of application 17274786

  The non-transitory computer storage medium of claim 8, wherein:
causing the computer to simulate the field within the 
use a Green’s Function method to solve for the residual field when the subdomain is filled with uniform space;
use a slab-iteration method to solve for the residual field when the subdomain has a one-dimensional asymmetry; and
use either a steady-state method with absorbing boundary conditions; or a time-stop method, to solve for the residual field when the subdomain is neither filled with uniform space nor having a one-dimensional asymmetry.


causing the computer to simulate the field within the 
use a Green’s Function method to solve for the residual field when the subdomain is filled with uniform space;
use a slab-iteration method to solve for the residual field when the subdomain has a one-dimensional asymmetry; and
use either a steady-state method with absorbing boundary conditions; or a time-stop method, to solve for the residual field when the subdomain is neither filled with uniform space nor having a one-dimensional asymmetry.








Claim 11 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double 



Instant claim 11
Claim 11 of application 17274786

The non-transitory computer storage medium of claim 10, wherein causing the computer to simulate the field within the domain comprises causing the computer to:
apply the time-stop method when the subdomain is a border subdomain and apply the steady-state method with absorbing boundary conditions when the subdomain is an interior subdomain.

 The non-transitory computer storage medium of claim 10, wherein causing the computer to simulate the field within the domain comprises causing the computer to:
apply the time-stop method when the subdomain is a border subdomain and apply the steady-state method with absorbing boundary conditions when the subdomain is an interior subdomain.

Identical words






Claim 12 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 12
Claim 12 of application 17274786

  The non-transitory computer storage medium of claim 8, wherein the field is an electromagnetic field, a fluid flow field, a heat conduction field, a diffusion field or an electrostatic field.
 The non-transitory computer storage medium of claim 8, wherein the field is an electromagnetic field, a fluid flow field, a heat conduction field, a diffusion field or an electrostatic field.
Identical words






Claim 13 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double 

Instant claim 13
Claim 13 of application 17274786

  The non-transitory computer storage medium claim 8, 
wherein the field is an electromagnetic field that satisfies the modified Maxwell’s equation:

    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale
and the one or more structures comprises at least one waveguide or at least one transmission line.

 The non-transitory computer storage medium of claim 8, 
wherein the field is an electromagnetic field that satisfies the modified Maxwell’s equation:

    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale

and the one or more structures comprises at least one waveguide or at least one transmission line.

Identical words






Claim 14 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double 

Instant claim 14
Claim 14 of application 17274786

  The non-transitory computer storage medium of claim 8, wherein causing the computer to simulate the field within the domain comprises causing the computer to:
a)    determine a new source based on operation of the operator on a current iteration of the field;
b)    determine the global residual source based on a difference between the new source and the source;
c)    end simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scan the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater than a second pre-set threshold;

f)    solve for a local residual field within the extended subdomain;
g)    add all of the local residual fields from the subset to provide a new estimate of the field;
h)    set the current iteration of the field equal to the new estimate of the field; and
i)    repeat steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.


a)    determine a new source based on operation of the operator on a current iteration of the field;
b)    determine the global residual source based on a difference between the new source and the source;
c)    end simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scan the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater than a second pre-set threshold;

f)    solve for a local residual field within the extended subdomain;
g)    add all of the local residual fields from the subset to provide a new estimate of the field;
h)    set the current iteration of the field equal to the new estimate of the field; and
i)    repeat steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.







Claim 15 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 15
Claim 15 of application 17274786

A computer system for simulating a field generated from a source, the field interacting with one or more structures, the system being configured to:
provide a simulation space comprising a domain that contains the source and the one or more structures;
simulate the field within the domain based at least in part on an operator acting on the field;
divide the domain into a plurality of subdomains; 
designate a first iteration of the field;
determine a residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solve for the field by solving for residual field behavior in a subset of the subdomains;
wherein solving for residual field behavior in a subdomain of the subset comprises: 
the operator acting on the residual field within an extended subdomain around the subdomain; and



provide a simulation space comprising a domain that contains the source and the one or more structures;
simulate the field within the domain based at least in part on an operator acting on the field;
divide the domain into a plurality of subdomains;
designate a first iteration of the field;
determine a residual source based on the operator acting on the first iteration of the field throughout the domain;
iteratively solve for the field by solving for residual field behavior in a subset of the subdomains;
wherein solving for residual field behavior in a subdomain of the subset comprises:
the operator acting on the residual field within an extended subdomain around the subdomain; and









Claim 16 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 16
Claim 16 of application 17274786

  The computer system of claim 15, wherein when simulating the field, the system is further configured to:

run one or more convergence cycles in which the modified operator acts on a modified residual field.
.



run one or more convergence cycles in which the modified operator acts on a modified residual field.









Claim 17 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 1
Claim 17 of application 17274786

The computer system of claim 15, wherein when simulating 
use a Green’s Function method to solve for the local residual field when the subdomain is filled with uniform space;
use a slab-iteration method to solve for the local residual field when the subdomain has a one-dimensional asymmetry; and
use either a steady-state method with absorbing boundary conditions or a time-stop method, to solve for the local residual field when the subdomain is neither filled with uniform space nor has the one-dimensional asymmetry.


use a Green’s Function method to solve for the local residual field when the subdomain is filled with uniform space;
use a slab-iteration method to solve for the local residual field when the subdomain has a one-dimensional asymmetry; and
use either a steady-state method with absorbing boundary conditions or a time-stop method, to solve for the local residual field when the subdomain is neither filled with uniform space nor has the one-dimensional asymmetry.








Claim 18 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double 


Instant claim 18
Claim 18 of application 17274786

   The computer system of claim 17, wherein when simulating the field, the system is further configured to:
apply the time-stop method when the subdomain is a border subdomain; and apply the steady-state method with absorbing boundary conditions when the subdomain is an interior subdomain.

  The computer system of claim 17, wherein when simulating the field, the system is further configured to:
apply the time-stop method when the subdomain is a border subdomain; and apply the steady-state method with absorbing boundary conditions when the subdomain is an interior subdomain.

Identical words






Claim 19 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 19
Claim 19 of application 17274786

    The computer system of claim 15, wherein the field is an electromagnetic field that
satisfies the modified Maxwell’s equation:

    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale
and the one or more structures comprises at least one waveguide or at least one transmission line.


 The computer system of claim 15, wherein the field is an electromagnetic field that satisfies the modified Maxwell’s equation:

    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale

and the one or more structures comprises at least one waveguide or at least one transmission line.

Identical words






Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17274786 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant claim 20
Claim 20 of application 17274786

    The computer system of claim 15, wherein when simulating the field, the system is further configured to:
a) determine a new source based on operation of the operator on a current iteration of the field;
b)    determine the global residual source based on a difference between the new source and the source;
c)    end simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scan the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater 
e)    construct the extended subdomain around the subdomain;
f)    solve for a local residual field within the extended subdomain;
g)    add all of the local residual fields from the subset to provide a new estimate of the field;
h)    set the current iteration of the field equal to the new estimate of the field; and
i)    repeat steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.


a) determine a new source based on operation of the operator on a current iteration of the field;
b)    determine the global residual source based on a difference between the new source and the source;
c)    end simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scan the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater 
e)    construct the extended subdomain around the subdomain;
f)    solve for a local residual field within the extended subdomain;
g)    add all of the local residual fields from the subset to provide a new estimate of the field;
h)    set the current iteration of the field equal to the new estimate of the field; and
i)    repeat steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.









Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer system, which has a broad reasonable interpretation as software per se, which is non-statutory. Nothing in the claim appears to require any hardware, and the ordinary artisan would have recognized that the computer system could be software per se (See MPEP 2106.03).

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more, as discussed below. 

Independent Claims 1, 8, 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  On its face, claim 1 is directed to the concept of calculating a field generated from a source.
The claim recites:
simulating, , the field within the domain based at least in part on an operator acting on the field, with simulating further comprising:

dividing the domain into a plurality of subdomains; 


iteratively solving for the field by solving for residual field behavior in a subset of the subdomains at each iteration; 
wherein solving for residual field behavior in a subdomain of the subset comprises: the operator acting on a local residual field within an extended subdomain around the subdomain; and 
where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the 
which all fall in the category of mathematical calculations, relationships, and algorithms of judicial exceptions. 

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim also recites additional elements:
providing a simulation space comprising a domain that contains the source and the one or more structures; 
designating a first iteration of the field; 

This is data gathering which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the 
The claim also recites:
determining a global residual source based on the operator acting on the first iteration of the field throughout the domain; 
The limitation does not integrate the abstract idea into a practical application because determining a global residual source is primarily extra-solution activity without any end result which would be considered a practical application.
The claim also recites the additional element:
by a computer, the field within the domain based at least in part on an operator acting on the field, with simulating further comprising:
The limitation uses a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
providing a simulation space comprising a domain that contains the source and the one or more structures; 

These  limitations are data gathering, which is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  
The claim also recites:
simulating, by a computer, the field within the domain based at least in part on an operator acting on the field, with simulating further comprising:
The limitation uses a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 

Thus claim 1 is not patent eligible. 
Independent claims 8 and 15 are rejected for essentially the same reasons as claim 1, and thus are not patent eligible.


Claims 2, 9, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:

run one or more convergence cycles in which the modified operator acts on a modified residual field.
.
which all fall in the mathematical calculations and algorithms category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount significantly more (an inventive concept) than the judicial exception.
Thus claim 2 isnot patent eligible. 
Claims 9 and 16 are rejected for essentially the same reasons as claim 2, and thus are not patent eligible.


Claims 3, 10, 17 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
use a Green’s Function method to solve for the local residual field when the subdomain is filled with uniform space;

use either a steady-state method with absorbing boundary conditions or a time-stop method, to solve for the local residual field when the subdomain is neither filled with uniform space nor has the one-dimensional asymmetry.
.
which all fall in the mathematical calculations and algorithms category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  significantly more (an inventive concept) than the judicial exception.
Thus claim 3 is not patent eligible. 
Claims 10 and 17 are rejected for essentially the same reasons as claim 3, and thus are not patent eligible.



Claims 4, 11, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:

apply the steady-state method with absorbing boundary conditions when the subdomain is an interior subdomain..
which all fall in the mathematical calculations and algorithms category of judicial exceptions. 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount significantly more (an inventive concept) than the judicial exception.
Thus claim 4 is not patent eligible. 
Claims 11 and 18 are rejected for essentially the same reasons as claim 4, and thus are not patent eligible.


Claims 5, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein the field is an electromagnetic field, a fluid flow field, a heat conduction field, a diffusion field or an electrostatic field.

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.

Claims 12 is rejected for essentially the same reasons as claim 5, and thus is not patent eligible.


Claims 6, 13, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
wherein the field is an electromagnetic field that
satisfies the modified Maxwell’s equation:


    PNG
    media_image1.png
    62
    354
    media_image1.png
    Greyscale


and the one or more structures comprises at least one waveguide or at least one transmission line.
which all fall in the mathematical calculations, relationships,  and algorithms category of judicial exceptions. The mentioned structures appear to be abstract data representations of mathematical relationships.
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim has no additional elements besides the abstract ideas above. Accordingly, the judicial exception is not integrated into a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  significantly more (an inventive concept) than the judicial exception.
Thus claim 6 is not patent eligible. 
Claims 13 and 19 are rejected for essentially the same reasons as claim 6, and thus are not patent eligible.


Claims 7, 14, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.
Step 2A Prong One:
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim recites:
a) determine a new source based on operation of the operator on a current iteration of the field;

c)    end simulation and setting the field equal to the current iteration of the field, if a magnitude of the global residual source is less than a first pre-set threshold;
d)    if the magnitude of the global residual source is greater than the first pre-set threshold, scan the plurality of subdomains to determine the subset of subdomains, each subdomain within the subset having a local residual source magnitude greater than a second pre-set threshold;
e)    construct the extended subdomain around the subdomain;
f)    solve for a local residual field within the extended subdomain;
g)    add all of the local residual fields from the subset to provide a new estimate of the
field;
h)    set the current iteration of the field equal to the new estimate of the field; and
i)    repeat steps (a) through (h) until the magnitude of the residual source is less than the first pre-set threshold.

which all fall in the mathematical calculations and algorithms category of judicial exceptions. 
Step 2A Prong Two:


Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows. The claim has no additional elements besides the abstract ideas above. Accordingly, the claim  does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception.
Thus claim 7 is not patent eligible. 
Claims 14 and 20 are rejected for essentially the same reasons as claim 7, and thus are not patent eligible.




Allowable Subject Matter
Any indication of allowability is withheld pending resolution of the rejections under 35 USC § 101 above.


Regarding independent claim 1 (and similar independent claims 8 and 15):
Initially the Examiner remarks that the method appears to be substantially a two-level Schwarz method using iterative relaxation to solve for an electromagnetic field.

The following claim limitations are taught as shown below:

1. A computer implemented method for determining a field generated from a source, the field interacting with one or more structures, the method comprising: providing a simulation space comprising a domain that contains the source and the one or more structures (figure 2.1(b) shows a simulation domain with a source and  structure as described in the written paragraph, and used for determining a field generated by the source,

    PNG
    media_image2.png
    690
    806
    media_image2.png
    Greyscale

); 
simulating, by a computer, the field within the domain based at least in part on an operator acting on the field (page 31, shows an operator used to calculate the field E,

    PNG
    media_image3.png
    71
    630
    media_image3.png
    Greyscale

And page 54, shows results of the simulation in the last line of the paragraph,

    PNG
    media_image4.png
    504
    747
    media_image4.png
    Greyscale

), with simulating further comprising: 
page 54, recites that the domain has been partitioned into 20 subdomains,

    PNG
    media_image4.png
    504
    747
    media_image4.png
    Greyscale

); 


designating a first iteration of the field (page 53, performs initial iteration (initial step) with an initial guess at the field,

    PNG
    media_image5.png
    369
    741
    media_image5.png
    Greyscale

); 
page 53, calculates the global residual source r from the first iteration,

    PNG
    media_image6.png
    157
    711
    media_image6.png
    Greyscale

); 

 (V. Dolean, “An introduction to the Schwarz methods,” 2011, Universite de Nice, 107 pages) teaches:
iteratively solving for the field by solving for residual field behavior in a subset of the subdomains at each iteration (
Page 69, conventional Two-level Additive Schwarz method, the ordinary artisan would have recognized that this preconditioner was used iteratively in a two-level Schwarz method as shown on page 31 below, and that the operator was applied to a residual to get a residual field (page 31 below), and that the sum term was over the N subdomains,

    PNG
    media_image7.png
    293
    859
    media_image7.png
    Greyscale

page 70 below, recites two-level additive Schwarz method, an iterative method, and overlap between the subdomains: 

    PNG
    media_image8.png
    284
    767
    media_image8.png
    Greyscale

And page 31, shows that the Schwarz method is iterative, using the M-1 preconditioner operator on the residual rn, where RAS is Restricted Schwarz Method, and ASM is Additive Schwarz Method,

    PNG
    media_image9.png
    76
    498
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    79
    425
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    492
    546
    media_image11.png
    Greyscale


wherein solving for residual field behavior in a subdomain of the subset comprises: the operator acting on a local residual field within an extended subdomain around the subdomain (page 70 below, recites overlap between the subdomains 

    PNG
    media_image8.png
    284
    767
    media_image8.png
    Greyscale

)

( “FTDT Solutions Reference Guide,” 2011 Lumerical Solutions, Inc, 314 pages) teaches:
page 14, first line, recites extending a structure through the boundary,

    PNG
    media_image12.png
    74
    753
    media_image12.png
    Greyscale

)
However, the prior art of record, does not disclose a method, system, and medium, for determining a field generated from a source, specifically including:
Regarding independent claims 1, 8, 15, "where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the extended subdomain, beyond the boundary of the extended subdomain to a second extended 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 
Sercu (U.S. Patent 6353801) teaches discretized electromagnetic simulation at different levels.

Van  (U.S. Patent 10282500) teaches domain decomposition of an electromagnetic domain.




Voznyuk (Ivan Voznyuk, “Domain decomposition method for electromagnetic modelling and quantitative microwave imaging in large-scale three-dimensional configuations,” 2016, HAL archives, 152 pages) teaches:
(figure 2.1(b) shows a simulation domain with a source and  structure as described in the written paragraph,

    PNG
    media_image2.png
    690
    806
    media_image2.png
    Greyscale

); 
( “FTDT Solutions Reference Guide,” 2011, Lumerical Solutions, Inc, 314 pages) teaches:
where the subdomain comprises a structure, extending a boundary of the structure located at a boundary of the page 14, first line, recites extending a structure through the PML boundary, PML Perfectly Matched Layer

    PNG
    media_image12.png
    74
    753
    media_image12.png
    Greyscale

).

Jan Mandel, “Hybrid domain decomposition with unstructured subdomains,” 1994, American Mathematical Society, 10 pages  teaches (pages 104-105) calculating a global residual, then calculating the subdomain solutions, then gluing subdomain solutions together to make a global solution:
page 105,

    PNG
    media_image13.png
    609
    782
    media_image13.png
    Greyscale

And page 104,

    PNG
    media_image14.png
    879
    799
    media_image14.png
    Greyscale


V. Dolean, “An introduction to the Schwarz methods,” 2011, Universite de Nice, 107 pages  teaches:


    PNG
    media_image7.png
    293
    859
    media_image7.png
    Greyscale


Kristian Gundersen, “Two level additive Schwarz preconditioner for control volume finite element methods,” 2010, University of Bergen, 76 pages teaches algorithm for two level additive Schwarz method (page 34):

    PNG
    media_image15.png
    320
    736
    media_image15.png
    Greyscale



Chakravarty  (Lopamudra Chakravarty,  “Scalable hybrid Schwarz domain decomposition algorithms to solve advection diffusion problems,” 2018, Kent State University, 132 pages) teaches:
 (page 53, algorithm for hybrid Schwarz method (two-level method),

    PNG
    media_image5.png
    369
    741
    media_image5.png
    Greyscale


    PNG
    media_image16.png
    675
    413
    media_image16.png
    Greyscale




X. Cai, “Chapter 2 Overlapping domain decomposition methods,” 2003, Springer-Verlag, 39 pages teaches:
Overlapping domains (page 61),

    PNG
    media_image17.png
    518
    786
    media_image17.png
    Greyscale
 
Overlapping additive Schwarz method (page 62):

    PNG
    media_image18.png
    618
    789
    media_image18.png
    Greyscale


Additive Schwarz using residuals (pages 62-63):

    PNG
    media_image19.png
    107
    787
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    473
    791
    media_image20.png
    Greyscale


Using a coarse grid with residuals that is run for each DD iteration (page 68) (this is, a two-level additive Schwarz method):

    PNG
    media_image21.png
    698
    787
    media_image21.png
    Greyscale


Forming a global residual value (page 81):

    PNG
    media_image22.png
    263
    787
    media_image22.png
    Greyscale


Both Global and Local residual convergence criteria (page 69):

    PNG
    media_image23.png
    231
    783
    media_image23.png
    Greyscale


Jan-Philipp Weiss, “Using the domain decomposition solver in COSOL Multiphysics,” 2016, https://www.comsol.com/blogs/using-the-domain-
Schwarz solver with overlapping subdomains combined with a coarse level solve (page 1):

    PNG
    media_image24.png
    389
    894
    media_image24.png
    Greyscale


Hybrid Schwarz method that starts with a coarse solve, followed by subdomain solves using additive Schwarz, followed by solution update and another coarse solve (page 5):

    PNG
    media_image25.png
    79
    902
    media_image25.png
    Greyscale



J.S. Hesthaven et al., “Two-level overlapping Schwarz preconditioning of nodal discontinuous galerkin discretizations of indefinite helmholz equation,” 2004, http://lukeo.cs.illinois.edu/files/2007_HeOlWi_asmhelm.pdf, 24 pages teaches:
Using additive Schwarz calculate subdomains using the residual (page 12),

    PNG
    media_image26.png
    269
    619
    media_image26.png
    Greyscale

page 12),

    PNG
    media_image27.png
    179
    618
    media_image27.png
    Greyscale

And hybrid additive Schwarz with overlap (page 11),

    PNG
    media_image28.png
    94
    625
    media_image28.png
    Greyscale



“COMSOL Multiphysics Reference Manual,” 2018, COMSOL, 1622 pages  teaches:
Domain decomposition using overlapping Schwarz method (page 1213):

    PNG
    media_image29.png
    532
    841
    media_image29.png
    Greyscale

And Hybrid Schwarz method that starts with a coarse solve, followed by subdomain solves using additive Schwarz, followed by solution update and another coarse solve (page 1214):

    PNG
    media_image30.png
    52
    835
    media_image30.png
    Greyscale


Eric T. Chung et al., “Two-level overlapping Schwarz algorithms for a staggered discontinuous galerkin title).

O. Karakashian et al. “Two-Level Additive Schwarz Methods for Discontinuous Galerkin Approximations of the Biharmonic Equation,” 2018, J. Sci. Comput., volume 74, 32 pages teaches  two-level additive Schwarz method on overlapping domains (first page, page 573):

    PNG
    media_image31.png
    58
    825
    media_image31.png
    Greyscale


Victorita Dolean et al., “An Introduction to Domain Decomposition Methods: algorithms, theory and parallel implementation,” 2015, https://hal.archives-ouvertes.fr/cel-01100932v3, 297 pages teaches  additive Schwarz by first pages 5 - 6):

    PNG
    media_image32.png
    474
    776
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    129
    714
    media_image33.png
    Greyscale


Rafael Bru et al., “Overlapping additive and multiplicative Schwarz iterations for H-matrices,” 2004, Linear Algebra 

    PNG
    media_image34.png
    399
    776
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    318
    779
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    236
    778
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    254
    774
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    229
    780
    media_image38.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL L GUILL whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127